AO 440 (Rev. 06/12) Summoiis in a Civil Action (Page 2)


 Civil Action No.


                                                              PROOF 0F SERVICE
                     (This section should not be filed wi,th the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for /#¢7%e o/.!.#d!.w.d%¢/ ¢#d f!.r/e, z/.¢#};J      AUTOMATIC ICE MAKER COMPANY

was received by me on /aczfc/


          'F I personally served the summons on the individual at ¢/czcc/

                              5=is-eii-)-
                                                                                         be-- s\\
                                                                                    On (date)
                                                                                                               \`T30
           I I left the summons at the individual's residence or usual place of abode with /%o"e/

                                                                      a person of suitable age and discretion who resides there,
           on tzJflfe/                                    , and mailed a copy to the individual's last known address; or

           E I served the summons on /#¢7%c o/.j.#cJz.vz.d%¢//
                                                                                                                              ' who is
           designated by law to accept service of process on behalf of /Hc!me o/.oygo#j.zc!fj.o#/

                                                                                    On (date)

          H I returned the summons unexecuted.bec_ause

          D Other /spcc'£#)..




          My fees are S                            for travel and S                      for services, for a total of S


          I declare under penalty of perjury that this information is true.



Date: 3be

                                                                      CR2;``l €=fuj .`\> S\cicji±~ Q-a
                                                                        EjEE=c I           fiEma_E[EfiEE= E=EEE==E

Additional information regarding attempted service, etc :
